

113 HR 3276 IH: Shutdown Prioritization Act
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3276IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Mr. Foster (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the operation of an exercise facility for Members of the House of Representatives during a Government shutdown.1.Short titleThis Act may be cited as the Shutdown Prioritization Act or the SPA Act.2.Prohibiting operation of Member exercise facility during shutdown(a)ProhibitionThe Architect of the Capitol may not operate an exercise facility for Members of the House of Representatives during a Government shutdown.(b)DefinitionsIn this Act—(1)a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution; and(2)the term Members of the House of Representatives includes any Delegate or Resident Commissioner to the Congress.